Citation Nr: 1626997	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-27 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial rating for pseudofolliculitis barbae (PFB) prior to November 30, 2012, and to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) to the extent that it granted the Veteran a zero percent rating for PFB.  

The Veteran did not appeal the February 2009 rating decision to the extent it denied an increased rating for sarcoidosis and to the extent it denied service connection for sleep apnea and COPD.  

A June 2013 rating decision granted the Veteran an increased rating of 10 percent for PFB, effective from November 30, 2012.  The Veteran continues to assert that he is entitled to higher ratings for his PFB, both before and after November 30, 2012.
 
The issue of entitlement to service connection for eczema of the shoulders, chest and back has been raised by the record in a September 2013 statement from the Veteran on a VA Notice of Disagreement form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The AOJ issued a statement of the case in August 2013.  The Veteran was provided a VA skin disease examination in February 2014.  No supplemental statement of the case was issued prior to certification of the Veteran's claim to the Board in May 2014.  The Veteran's claim must be remanded to the AOJ for issuance of a supplemental statement of the case (SOC) that considers the February 2014 VA examination report.  See 38 C.F.R. § 19.31.  The Board further notes that the Veteran was provided additional VA skin disease examinations in October 2014 and May 2015, and that these examination reports must also be reviewed by the AOJ.  

At his most recent VA examination in May 2015 the Veteran stated that the severity of his PFB waxes and wanes.  The VA examiner noted that the Veteran had brought photos showing his condition when it was more pronounced.  The Veteran should be provided a new VA skin examination to determine the current severity of his PFB. 

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's relevant VA treatment records dated since May 13, 2015 and associate them with the claims file.

2.  Provide the Veteran with a VA skin examination to determine the current nature and extent of his pseudofolliculitis barbae.  The claims file should be provided to the examiner in connection with the examination.  The examiner shall conduct all indicated tests and studies and all clinical findings should be reported in detail, to include the percentage of exposed and non-exposed skin involved with the PFB.

3.  Thereafter, the Veteran's claim should be readjudicated.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case that includes review of all evidence received since the August 2013 SOC, including the February 2014, October 2014, and May 2015 VA examination reports.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







